EXHIBIT 10.13

 

 

Ovid Therapeutics Inc.

 

Non-Employee Director Compensation Policy

 

 

This amended Non-Employee Director Compensation Policy effective November 13,
2019 (this “Policy”) supersedes and replaces that certain Non-Employee Director
Compensation Policy dated July 24, 2015 and as amended on July 11, 2016 and
February 2, 2017.  

 

Each member of the Board of Directors (the “Board”) of Ovid Therapeutics Inc.
(the “Company”) who is not also serving as an employee of the Company or any of
its subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Policy. An Eligible Director may decline all or
any portion of his or her compensation by giving notice to the Company prior to
the date cash is to be paid or equity awards are to be granted, as the case may
be.  This Policy may be amended at any time in the sole discretion of the Board
or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable to Eligible
Directors in equal quarterly installments, payable in arrears on the last day of
each fiscal quarter in which the service occurred. If an Eligible Director joins
the Board or a committee of the Board at a time other than effective as of the
first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments to be paid thereafter. All
annual cash fees are vested upon payment.

 

 

1.

Annual Board Service Retainer:

a.All Eligible Directors: $40,000

b.Lead Independent Director: $15,000 (in addition to Annual Board Service
Retainer)

 

2.Annual Committee Member Service Retainer:

a.Member of the Audit Committee: $5,000

b.Member of the Compensation Committee: $5,000

c.Member of the Nominating and Corporate Governance Committee: $5,000

 

 

3.

Annual Committee Chair Service Retainer (in addition to Committee Member Service
Retainer):

a.Chairperson of the Audit Committee: $12,500

b.Chairperson of the Compensation Committee: $12,500

c.Chairperson of the Nominating and Corporate Governance Committee: $12,500

 

The Company will also reimburse each of the Eligible Directors for his or her
travel expenses incurred in connection with his or her attendance at Board and
committee meetings. Such reimbursements shall be paid on the same date as the
annual cash fees are paid.

 

Equity Compensation

 

1

 

141317442 v7

--------------------------------------------------------------------------------

 

The equity compensation set forth below will be granted under the Company’s 2017
Equity Incentive Plan (the “Plan”), subject to the approval of the Plan by the
Company’s stockholders. All stock options granted under this Policy will be
nonstatutory stock options, with an exercise price per share equal to 100% of
the Fair Market Value (as defined in the Plan) of the underlying common stock on
the date of grant, and a term of 10 years from the date of grant (subject to
earlier termination in connection with a termination of service as provided in
the Plan).

 

 

1.

Initial Grant: For each Eligible Director who is first elected or appointed to
the Board following the effective date of this Policy, on the date of such
Eligible Director’s initial election or appointment to the Board (or, if such
date is not a market trading day, the first market trading day thereafter), the
Eligible Director will be automatically, and without further action by the Board
or Compensation Committee of the Board, granted a stock option to purchase a
number of shares of the Company’s common stock equal to 26,500 shares of the
Company’s common stock. The shares subject to each such stock option will vest
monthly over a three-year period, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) on each vesting date.

 

 

2.

Annual Grant: On the first market trading day after each annual stockholders
meeting of the Company, each Eligible Director who continues to serve as a
member of the Board following such stockholders meeting will be automatically,
and without further action by the Board or Compensation Committee of the Board,
granted a stock option to purchase 13,250 shares of the Company’s common stock.
The shares subject to each such stock option will vest in full on the date that
is 12 months after the grant date, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) through such vesting date.

 

Approved: November 13, 2019

Effective: November 13, 2019

2



141317442 v7